



Exhibit 10.6
CONSULTANT AGREEMENT
This CONSULTANT AGREEMENT (“Agreement”) is effective as of January 1, 2020
between TRITON CONTAINER INTERNATIONAL, INCORPORATED OF NORTH AMERICA, a company
organized under the laws of California with an office located at 100
Manhattanville Road, Purchase, New York 10577, U.S.A. (“Triton”), and Marc
Pearlin, residing at [REDACTED] (“Contractor”).
RECITALS
WHEREAS, Triton desires that Contractor provide certain services to Triton as is
set forth in the Statements of Work attached hereto in accordance with the terms
and conditions set forth in this Agreement; and
WHEREAS, Contractor is willing and able to provide such services to Triton in
accordance with the terms and conditions set forth in this Agreement.
In consideration of the representations and mutual covenants set forth below,
Triton and Contractor agree as follows:
ARTICLE I. TERMS AND AGREEMENT


1.1    Work To Be Performed and Services To Be Rendered.


(a)    Contractor agrees to perform the work and render the services to be
described in the Statements of Work attached hereto.


(b)      The services shall be performed at Triton’s offices, and/or at such
other premises as may be designated by Triton from time to time. All materials
and products developed as the result of the work performed under this Agreement
are the sole and exclusive property of Triton. Contractor agrees that such
materials and products shall not be distributed to any other individual or
entity. Contractor shall take all necessary and appropriate measures to ensure
that Contractor abides by the terms of this section.


(c)     The services to be rendered hereunder shall be performed only by
Contractor and Contractor shall not substitute another individual to perform the
services. Contractor may not assign this Agreement and such services may not be
subcontracted or otherwise performed by third parties on behalf of Contractor
without the prior written consent of Triton.
1.2    Term.
a.The Statement of Work shall set forth the Term. This Agreement may be
terminated at any time by mutual agreement or by Contractor with or without
cause, by giving thirty (30) days’ prior written notice. In the event that
Triton should deem Contractor’s performance to be unsatisfactory, Triton shall
so notify Contractor, and the parties shall discuss the Contractor’s
performance. If the Contractor’s performance does not improve, Triton may
terminate this Agreement upon thirty (30) days prior written notice to
Contractor. Upon the termination of this Agreement, or its expiration,
Contractor forthwith shall return to Triton all papers, materials and other
properties of Triton held by Contractor in connection with the performance of
this Agreement. If the parties terminate this Agreement for any reason,
Contractor shall only be entitled to compensation for performing the services up
to the date of written notification of termination.
b.Termination or expiration of this Agreement for any reason shall not release
either party from any liabilities or obligations set forth in this Agreement
which (i) the parties have expressly agreed





--------------------------------------------------------------------------------





shall survive any such termination or expiration, or (ii) remain to be performed
or by their nature would be intended to be applicable following any such
termination or expiration.


ARTICLE II. RELATIONSHIP OF THE PARTIES


2.1
Independent Contractor. The parties acknowledge that Contractor is an
independent contractor and not an employee of Triton. Contractor shall be solely
responsible for making all tax payments relating to compensation received as a
result of Contractor’s relationship with Triton and shall defend, indemnify and
hold Triton harmless from any and all tax liability relating thereto.



The parties shall not make any commitments or incur any charges or expenses for
or in the name of one another and shall, to the greatest extent possible,
perform this Agreement in a manner consistent with Contractor's status as an
independent contractor.


2.2
Fees and Payment. As compensation for the performance of the services to be
performed hereunder, Triton shall pay Contractor as set forth on the Statement
of Work. Contractor will submit invoices to Triton on a monthly basis. Triton
will pay to Contractor within thirty (30) days of the date of receipt of the
invoice any amounts owing to Contractor.



2.3
Expenses. Triton shall reimburse Contractor for reasonable travel or other
expenses incurred in connection with the performance of Contractor’s duties
hereunder as set forth on the Statement of Work, if such expenses have been
approved in advance by Triton.



2.4
Quality of Services. Contractor warrants that Contractor will use reasonable
efforts to perform the services hereunder and that such services will be
performed in a professional manner.



2.5
Ability to Perform.



a.
Contractor represents to Triton that Contractor's other contractual commitments
do not prevent or restrict Contractor from fully performing the services to be
provided under this Agreement. Contractor is responsible for obtaining any
required visas or other governmental approvals necessary to perform the services
set forth in this Agreement and all Statements of Work.



b.
This Agreement does not grant to Contractor an exclusive right to provide Triton
any and all of the services described in any Statement of Work, and shall not
prevent Triton from acquiring other services similar to such services or using
its own employees or employees of others to perform the work performed by the
Contractor.



ARTICLE III. CONFIDENTIALITY AND PROPRIETARY RIGHTS


3.1
Confidentiality. All of Triton’s proprietary information and materials existing
prior to the performance of services hereunder are the property of Triton and
shall remain exclusively owned by Triton. For purposes of this section only, the
term Triton shall include Triton International Limited and its related
companies. Notwithstanding the foregoing, Contractor and Triton acknowledge that
from time to time certain confidential and/or proprietary information may be
communicated to Contractor to enable effective performance of the services
described in the Statement of Work. Contractor shall treat all such information
as confidential, whether or not so identified, and shall not disclose any part
thereof without prior written consent of Triton. Contractor shall use such
information solely to the extent necessary to perform the services described in
the Statement of Work. The foregoing obligation of this paragraph, however,
shall not apply to any part of the information that (i) has been disclosed in
publicly available sources of information, (ii) is, through no fault of
Contractor, hereafter disclosed in publicly available sources of information,
(iii) is now in the possession of Contractor without any obligation of
confidentiality, or (iv) has been or is






--------------------------------------------------------------------------------





hereafter rightfully disclosed to Contractor by a third party, but only to the
extent that the use or disclosure thereof has been or is rightfully authorized
by that third party.


3.2
Injunctive Relief. Contractor agrees that violation of any material respect of
this Article and Section 2.6 herein would cause Triton irreparable injury for
which it would have no adequate remedy at law and therefore, that upon any such
breach or any threat thereof, Triton shall be entitled to seek appropriate
equitable relief in addition to whatever remedies it might have at law. The
provisions of this Article shall survive the term or termination of this
Agreement for any reason.



3.3
Triton’s Intellectual Property.



a.
Contractor acknowledges Triton's ownership of, and full and exclusive rights in
and to, any of Triton's trademarks, service marks, trade names, works protected
by copyright, or other designations or property rights (the "Existing
Intellectual Property"), which Contractor uses or produces in connection with
its performance under this Agreement. Contractor agrees to use the Existing
Intellectual Property only in the manner and form approved by Triton and agrees
that all use of the Existing Intellectual Property will inure to the benefit of
Triton. Nothing in this Agreement shall be construed or deemed to give
Contractor any property, right or interest in any of the Existing Intellectual
Property.



b.
Triton shall retain all ownership rights it may have in all materials delivered
to Contractor by or on behalf of Triton. Contractor shall use its reasonable
efforts to protect such materials against any loss, theft, damage or
destruction. Contractor shall return all originals and copies of such materials
to Triton upon Triton's request, and in any event, immediately upon termination
of this Agreement. After expiration or termination of this Agreement, Contractor
will immediately cease all use of the Existing Intellectual Property, and shall
not permit others to make any such use. For purposes of this section, the term
Triton shall include Triton and its related companies.



ARTICLES IV. WARRANTY AND INDEMNIFICATION


4.1
Compliance with Laws. Contractor warrants that it shall comply with all
applicable laws, statutes, rules and regulations in connection with the
performance of the services hereunder.



4.2
Code of Conduct. Contractor shall abide by the terms and conditions of Triton’s
Code of Conduct, which are incorporated herein by reference, and shall certify
Contractor’s compliance therewith upon request. Any violation of the Code of
Conduct may be grounds for immediate termination of this Agreement.



4.3
Indemnification. Contractor shall keep, save, protect, defend, indemnify and
hold Triton harmless from and against any and all costs, claims, expenses and
damages incurred or sustained by Contractor arising from any tax liability of
Contractor or any misrepresentation, breach, default or non-fulfillment of any
agreement, representation or covenant set forth in this Agreement by Contractor.



ARTICLE V. GENERAL PROVISIONS


5.1
Nondisclosure of Agreement. Except as may be required by applicable law or legal
process, neither party shall disclose the terms and conditions of this Agreement
without the prior written consent of the other, or use the other parties' name
for any commercial purpose, except such disclosure may be made to each parties
legal, accounting, financial and other advisors. It is understood and agreed
that this Agreement may be filed with the Securities and Exchange Commission and
its material terms may be disclosed in Triton International Limited’s definitive
proxy statement.








--------------------------------------------------------------------------------





5.2
Binding Nature and Assignment. This Agreement shall be binding on the parties
and their respective successors and assigns, but Contractor shall not have the
power to assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of Triton.



5.3
Severability. Each provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law. If any provision or its application to any
person, firm, company or circumstance shall to any extent be invalid or
unenforceable, then such provisions shall be deemed to be replaced by the valid
and enforceable provision most substantially similar thereto and the remainder
of this Agreement and the application of such provision to other persons, firms,
companies or circumstances shall not be affected.



5.4
Integration and Amendment. This Agreement and all attachments incorporated by
reference supersede all other agreements regarding professional services between
the parties and contain their entire understanding. No amendment to this
Agreement shall be effective unless it is in writing and duly executed by
authorized representatives of the parties.



5.5
Non-Waiver. The delay, failure or refusal of either party to enforce any
provision of this Agreement shall not act or be construed as a waiver of the
right to enforce any provision or enjoin a later breach of this Agreement.



5.6
Governing Law and Dispute Resolution. This Agreement shall be interpreted and
enforced according to the laws of the State of New York, USA. Triton and
Contractor hereby agree that any claim or controversy, directly or indirectly
arising out of or relating to this Agreement shall be resolved by arbitration in
New York under the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). The Procedures for Large, Complex Commercial Disputes shall
not apply. The language of the arbitration shall be English. The arbitration
shall be before a single arbitrator appointed by the parties to the dispute or,
failing such agreement, each party shall appoint an arbitrator, and the two
arbitrators so chosen shall select a third arbitrator as Chairperson. The sole
arbitrator, or arbitration tribunal, shall be entitled to determine in its award
which party shall bear the expenses of the arbitration or the proportion of such
expenses which each party shall bear. The decision of the arbitrator(s) shall be
final, binding, not subject to further review, and enforceable by any court,
tribunal or other forum having jurisdiction. Except as may be required by law,
neither a party nor an arbitrator may disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of both
parties.



5.7
Notices. Notices required by this Agreement shall be sent to the parties by
registered or certified mail or courier service postage prepaid, addressed to
the respondent at the address shown below or by email sent to the respondent's
email address. If notice is by mail, notice will be complete seven days after
such process has been mailed to the respondent. If notice is by email or courier
service, notice will be complete when such process is actually received.



Triton Container International, Incorporated of North America
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Senior Vice President and General Counsel
Email: cheiss@trtn.com


Contractor :
[REDACTED]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have signed, or caused to be signed, this
Agreement as of the date first written above.






 Marc Pearlin, Contractor
Triton Container International, Incorporated of North America
___/s/Marc Pearlin__________________
By: _/s/ Michael Limoncelli_________________
 
 
Date: _January 14, 2020_______________
Title: _VP, Human Resources      
 
 
 
Date: _January 10, 2020__________________





    


    


        







--------------------------------------------------------------------------------





STATEMENT OF WORK
TO
CONSULTANT AGREEMENT
BETWEEN
CONTRACTOR AND
TRITON CONTAINER INTERNATIONAL, INCORPORATED OF NORTH AMERICA




Description of Responsibilities: To provide ongoing and expert advice in the
areas of Contractor’s former responsibilities as SVP, General Counsel &
Secretary including such services as may be required to transition Contractor’s
former responsibilities to other individuals, be available to answer questions
and inquiries that may arise, and special projects as may be assigned by the
President/CEO or General Counsel. General direction will be provided by Carla
Heiss, SVP, General Counsel & Secretary. The consultancy is a on a part time,
not full time basis and it is expected Contractor shall be generally available
during normal business hours. In no case shall the Contractor be required to
work more than 37.5 hours per week on a regular basis unless mutually agreed to
beforehand.
 
Compensation: US$29,166.67 per month, [payable in arrears, within thirty days of
Triton’s receipt of Contractor’s invoice.]
                    
Expenses: Triton shall reimburse Contractor for reasonable travel or other
expenses incurred in connection with the performance of the duties described
hereunder if approved in advance by Triton.
Term: January 1, 2020 through December 31, 2020












 Marc Pearlin, Contractor
Triton Container International, Incorporated of North America
___/s/Marc Pearlin__________________
By: _/s/ Michael Limoncelli_________________
 
 
Date: _January 14, 2020_______________
Title: _VP, Human Resources      
 
 
 
Date: _January 10, 2020__________________








